ACCEPTED
                                                                                             03-13-00790-CV
                                                                                                     5216415
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         5/8/2015 3:30:06 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-13-00790 CV


~~ ~~J~:!e:~~~he estate of
                                               §             IN THE THIRD
                                                                      FILED IN
                                               §                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
Ted 4derson, and                               §                    5/8/2015 3:30:06 PM
Christine Anderson,                            §                      JEFFREY D. KYLE
as co-Jxecutor of the estate of                §                            Clerk
Ted Anderson, Appellants                       §
                                               §
v.                                             §             COURT OF APPEALS
                                               §
Richa~d T. Archer, David                       §
B. Archer, Carol Archer                        §
Bugg, John V. Archer,                          §
Karen Archer Ball, and                         §
Sherri Archer, Appellees                       §             AUSTIN, TEXAS

     CROSS-APPELLEES' FOURTH MOTIO                  TO EXTEND TIME TO FILE
                            BRIEF

       Cross-Appellees ask the Court to extend      e time to file their brief.



     1. Cross-Appellees are T. Mark Anderson, s co-executor of the estate of Ted
     I
Ander on, and Christine Anderson, as co executor of the estate of Ted

Ander on. Cross Appellants are Richard T. Archer, David R. Archer, Carol

Archr Bugg, John V. Archer, Karen Archer all, and Sherri Archer.


     2. ~ere is no specific deadline to file this   otion to extend time. See Tex. R.

App. P. 38.6(d).


                               B. Ar ument & A thorities


     3. The Court has the authority under Te as Rule of Appellate Procedure
38.6(d) to extend the time to file a brief.


  4. Ct ss-Appellees brief is due on May 8, 2 15.

  5. C~oss-Appellees request an extension to     tle their brief, extending the time
until May 22, 20 15.

  7. doss-Appellees need additional time to file their brief for the following
reasods:
      I
  Perrnal and family medical problems hav interfered with counsel's ability

to complete the brief. Attached as exhibit A i a letter from counsel's physician.

Coun, el has made arrangements for assistanc with his solo practice because of

these ralth problems.


  8. No further extensions will be requested.


                             C. Certificate of C nference


  9.,rior to filing this motion, counsel for     ross-Appellees contacted counsel

for Gross-Appellants to discuss this mater, and Appellees oppose this
     1.
extensiOn.




  10. For the above reasons, Cross-appell es ask the Court to grant an

extension of time to file their brief until May 2, 2015.


                                              R spectfully submitted,
                                              TH LAW OFFICE OF
                                              GE LD D. MCFARLEN, PC
                                              28 abra Oaks Road
                                              Bo me, TX 78006
                                              Ph ne: (830) 331-8554
                                              Fa : (210) 568-4305
                                              E ail: gmcfarlen@mcfarlenlaw.com


                                              B    /s/ Gerald D. McFarlen
                                                    GERALD D. McF ARLEN
                                                    State Bar No. 13604500

                                                                   FOR       CROSS




                                    Verificatio

      CDn the 8th day of May, personally ap eared Gerald D. McFarlen, who,

being first duly sworn, upon his oath stated he is the attorney for Cross-appellees,

that he is familiar with the facts stated in the a ove motion, and they are within his

knowledge and true and correct.




      Subscribed and sworn to before me this 4th day of September, 2014.
                         CERTIFICATE OF


       I tlo hereby certify that on the 8th day of ay, 2015, a true and correct copy
of the f~regoing motion was furnished to all co nsel of record in accordance with
the Tex1s Rules of Civil Procedure.


      Lrurie Ratliff
      I~ard, Golden, Jones, P.C.
      40I 0 West 15th Street, Suite 975
      ~ustin, Texas 78701
      AJ.TTORNEYS FOR APPELLEES/CRO S APPELLANTS



                                       Is/ Geral D. McFarlen
                                       GERAL D. McFARLEN
                        Christopher B. Ticknor, MD

                       1202 E. Sonterra Blvd, Suite 202
                           San Antonio, Texas 78258
                     Ph: 210.692.7775 fax: 210.615.6966



Re: Gerald D. McFarlen                                            May 8, 2015


To Whom This May Concern:

Mr. Gerald McFarlen is a patient under my medical care. His medical conditions have
recently made necessary diagnostic medical tests and changes in medications.

I would respectfully request that he be accommodated in having additional time to meet
deadlines in his practice of law as his conditions, required medical treatment and care
necessitate some degree of interference with his usual activities and time schedule.

If you have questions, please do not hesitate to contact me. Thank you for your
consideration.


Sincerely,

       Signed electronically.


Christopher B. Ticknor, M.D.